         Case 2:19-cv-00162-BRW Document 11 Filed 06/11/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

SONNY LEE TAYLOR                                                                   PLAINTIFF

v.                                  2:19-cv-00162-BRW-JJV

ANDREW SAUL, Commissioner,
Social Security Administration,                                                  DEFENDANT

                                            JUDGMENT

       Consistent with Order filed today, the Commissioner is affirmed and Plaintiff’s

Complaint is dismissed with prejudice.

       IT IS SO ORDERED this 11th day of June, 2020.


                                                Billy Roy Wilson
                                                UNITED STATES DISTRICT JUDGE
